Order entered on September 29, 1960, granting plaintiff wife’s motion for temporary alimony and counsel fees in an action for annulment unanimously reversed, on the law, on the facts, and in the exercise of discretion, and the motion denied, with $20 costs and disbursements of the appeal to abide the event. On the present record there is an insufficient showing of probability of success on the cause of action seeking an annulment. Moreover, plaintiff wife has sufficient means and income of her own and she has not shown a substantial change in her circumstances as a result of the marriage to her financial detriment. In view of these facts plaintiff wife has not shown the necessity for either temporary alimony or counsel fees. Motion for a stay dismissed, having become academic by virtue of the decision of this court decided herein. Concur — Botein, P. J., Breitel, Stevens, Eager and Noonan, JJ.